SEPABATE OPINION.
WOODSON, J.
I concur in the results reached by the court in the opinion filed herein; but I most earnestly dissent from the meaning given therein of the words “a public sewer.”
Natural formations and the laws of gravity give to each and every city a course of natural drainage, and the object and purpose of the law must be viewed and interpreted in the light of those natural conditions.
It often happens that a city has but one natural course of drainage, but frequently cities have two or more; and some of them are built upon sites, which from the contour and physical conditions of the earth’s surface, have different watersheds, draining the waters from one portion of the city in one direction to the natural course of drainage, and another which drains the waters of another portion in another and different-direction, yet to the same course of drainage.
For instance, take the city of St. Joseph (and I take that city because I am familiar with the conditions as they there exist): it is located in a valley and on the bluffs on the east banks of the Missouri river.- The land upon which the city is located slopes to the west, and, of course, the natural course of drainage is the river, which washes her western shores from the north to the south. The city is about six miles in length, north and south, and about three in width, east and west. About one and a half miles south of the north, end of the city there is a creek, *272called Black Snake. That creek rises in the eastern portion of the city and runs a little south of west and empties into the Missouri river. The ground upon which the north half of the city stands is divided from east to west by Black Snake, and that lying north of the creek drains south into the creek, and that lying south of Black Snake drains north and into the same creek, and through that creek into the river.
The central eastern portion of the city is much higher than the river and'is much higher than Black Snake creek, and is also much higher than the south half of the city, thereby creating a high divide between the north half and the south half of the city. At a distance of about one and a half miles south of this divide there is another creek, running from east to west and emptying into the Missouri river.' This creek is called Mill creek. The land lying between the divide and this creek drains to the south and west into this creek; and much of that lying south of the creek drains north into the same creek. The divide separating these two creeks is very high, from one hundred to two hundred feet, and probably a mile and a half wide, thereby forming a physical obstruction between the two creeks which renders it impossible to connect the two. with a sewer without tunnelling through the divide, which would cost more than the city could possibly pay.
I have not attempted to speak accurately regarding the contour and drainage of the land upon which the city of St. Joseph is located, but I have sufficiently indicated the general situation for the purpose of illustrating the question under consideration.
Recognizing the natural formation of the surface of the ground, the city of St. Joseph, under the Charter of Cities of the Second Class, established two public sewer systems; one called the Black Snake Sewer, and the other the Mill Creek Sewer. The city *273converted those two creeks into sewers, and from the sides of each the city constructed large lateral sewers connecting therewith. None of these sewers connect with private sewers, that is, sewers or drains leading from houses or other private property, but connect only with the district sewers of the city. The private sewers drain or lead from private property and connect with and are discharged in the district sewers, and all district sewers connect with and are discharged into either the Black Snake or Mill creek sewer, or some one of the laterals, before mentioned. The Black Snake sewer and its said laterals constitute one of the public sewer systems of the city of St. Joseph, and the Mill creek sewer and its laterals constitute the other. Neither of those systems serve private persons or drain private property, but only receive the discharges from the district sewers, and such surface water as may flow into the inlets along or near the streets under which they pass. Both of these public sewers discharge into the Missouri river, and in that manner give the city an ideal drainage system.
But if I correctly understand that portion of the opinion before mentioned, then neither Black. Snake nor Mill creek sewer is a public sewer, for the reason that each of them drains only a portion, not the entire city. If that is the correct meaning of a public sewer, it is a physical impossibility to have a public sewer in the city of St. Joseph, because no sewer can possibly be constructed which would drain the entire city. In my judgment that is neither the meaning nor the common sense of the law; but upon the other hand, in my judgment, the city, under the law, has the right to construct as many public sewers as the necessities of the city may demand, each local in the sense of the area drained, but public in character, not serving individuals or private property but the public.
*274If a sewer must drain the entire city, as the opinion seems to me to hold, before it can be public in character, then it would be impossible under the law to construct in any one city more than one public sewer, and none in most of them. If . a sewer must drain the entire city before it can become a public sewer, then there is no possible room for another, and if the physical formation of the earth is such that one sewer cannot be so constructed as to drain the entire city, then that city, and all similarly situated, have no power whatever.to construct a public sewer.
In my judgment a public sewer is one which serves the public, and not the individual, and which connects with and receives the discharges from district sewers, and the surface waters which fall upon the streets near to or under which they run.
Substantially the same conditions exist in Kansas City and St. Louis. To my mind it would be against all.reason and common sense to say the city of St. Louis has no power to construct a public sewer in South St. Louis, because it would be a physical impossibility for it to drain the entire city, including North St. Louis, which is perhaps twenty miles away.
While I believe the result reached by Judge Burgess is eorréct, I dissent from what is said as to what constitutes a public sewer.
Graves, Gantt and Lamm, JJconcur.